DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position detection module, movement detection module, parameter adjustment module, and  in claim 6, and voice broadcast module in claims 8 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitations position detection module, movement detection module, parameter adjustment module, are accounted for in Instant, 0062, which links these modules to the vehicle touch screen 800. The limitation, voice broadcast module, is accounted for in Instant, 0067, which links this module to the vehicle touch screen 800.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Blachly et al. (US 10503264 B1, filed: 6/16/2015).
Claim 11:  Blachly teaches a system comprising: a touch screen (touch screen [Blachly, 6:57]); a processor (processors 2310 [Blachly, FIG. 23]); and a memory storing instructions which (memory/storage 2330 [Blachly, FIG. 23]), when executed by the processor, cause the processor to:
display a parameter adjustment control on the touch screen ([Blachly, FIG. 3]; Examiner's Note: as illustrated); determine an initial touch position of an external touch operation when the parameter adjustment control on the touch screen detects the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, the plurality continuous touch positions including a first plurality of continuous touch positions along a first direction… adjusting a parameter of the media related operation [Blachly Claim 1]);
detect a movement trajectory and a final disengagement position of the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, determining a distance between the initial position and the second position, selecting an action based on the distance [Blachly Claim 1]), wherein the movement trajectory is not limited to an area covered by the parameter adjustment control on the touch screen (the action module 240 determines an action based on the radius distance of the radial slide gesture 350. For example, the action module 240 selects a first, second, or third action, 370, 380, or 390 respectively, when the radius distance is within a particular range corresponding to one of those actions [Blachly, 7:50-55, FIG. 3]; Examiner's Note: as illustrated in FIG. 3, the movement is not limited by the parameter control, but to further controls on the touch screen), and wherein the final disengagement position is a position before the external touch operation leaves the touch screen along the movement trajectory (the gesture module 230 detects a completion or termination of a gesture based on the user releasing their finger from a touchscreen display [Blachly, 7:5-7]); and
adjust the parameter adjustment control to a final parameter value according to the initial touch position, the final disengagement position, and the movement trajectory (in response to detecting the second plurality of continuous touch positions immediately following the first plurality of continuous touch positions, adjusting a parameter of the media related operation that was invoked in response to detecting the first plurality of continuous touch positions [Blachly, Claim 1]).

Claim 14:  Blachly teaches the system of claim 11.  Blachly further teaches wherein the shape of the parameter adjustment control comprises one or more of a circle with a complete circumference, a circle with an incomplete circumference, a ring with a complete circumference, and a ring with an incomplete circumference (concentric circles centered about the initial point can define boundaries for different ranges [Blachly, 7:62-64]; Examiner's Note: as illustrated in FIGS. 3, 5-7, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015), in view of Niazi et al. (US 20180143754 A1, published: 5/24/2018).
Claim 1:  Blachly teaches a method for parameter adjustment based on a touch screen, the method comprising:
determining an initial touch position of an external touch operation when a parameter adjustment control on the touch screen detects the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, the plurality continuous touch positions including a first plurality of continuous touch positions along a first direction… adjusting a parameter of the media related operation [Blachly Claim 1]);
detecting a movement trajectory and a final disengagement position of the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, determining a distance between the initial position and the second position, selecting an action based on the distance [Blachly Claim 1]), wherein the movement trajectory is not limited to an area covered by the parameter adjustment control on the touch screen (the action module 240 determines an action based on the radius distance of the radial slide gesture 350. For example, the action module 240 selects a first, second, or third action, 370, 380, or 390 respectively, when the radius distance is within a particular range corresponding to one of those actions [Blachly, 7:50-55, FIG. 3]; Examiner's Note: as illustrated in FIG. 3, the movement is not limited by the parameter control, but to further controls on the touch screen), and wherein the final disengagement position is a position before the external touch operation leaves the touch screen along the movement trajectory (the gesture module 230 detects a completion or termination of a gesture based on the user releasing their finger from a touchscreen display [Blachly, 7:5-7]); and
adjusting the parameter adjustment control to a final parameter value according to the initial touch position, the final disengagement position, and the movement trajectory (in response to detecting the second plurality of continuous touch positions immediately following the first plurality of continuous touch positions, adjusting a parameter of the media related operation that was invoked in response to detecting the first plurality of continuous touch positions [Blachly, Claim 1]).

Blachly does not teach vehicle touch screen.
However, Niazi teaches vehicle touch screen (steering wheel comprising a flat touch-sensitive electronic screen that also serves the function of a graphic user interface to control vehicle functions [Niazi, 0001]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of Blachly to include the vehicle touchscreen feature of Niazi.
One would have been motivated to make this modification in view of the fact that none of the claims add any detail, whatsoever, describing the operations of any vehicle, and, as such, this limitation is being interpreted merely as an intended use (if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111.02, II.]).  Further, a touch screen interface can and has been adapted to many types of computer systems, including handhelds (such as phones), tablets, laptops, desktops, and even vehicles.  Touchscreen technology serves mostly as an input device that can duplicate similar inputs from a mouse or trackpad.

Claim 4:  The combination of Blachly and Niazi, teaches the method for parameter adjustment based on the vehicle touch screen of claim 1.  Blachly further teaches wherein the shape of the parameter adjustment control comprises one or more of a circle with a complete circumference, a circle with an incomplete circumference, a ring with a complete circumference, and a ring with an incomplete circumference (concentric circles centered about the initial point can define boundaries for different ranges [Blachly, 7:62-64]; Examiner's Note: as illustrated in FIGS. 3, 5-7, etc.).

Claim 6:  Blachly teaches a touch screen comprising:
a position detection module configured to determine an initial touch position of an external touch operation when a parameter adjustment control on the touch screen detects the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, the plurality continuous touch positions including a first plurality of continuous touch positions along a first direction… adjusting a parameter of the media related operation [Blachly Claim 1]);
a movement detection module configured to detect a movement trajectory and a final disengagement position of the external touch operation (detecting a plurality of continuous touch positions of physical contact between an object and a touchscreen including an initial position and a second position, determining a distance between the initial position and the second position, selecting an action based on the distance [Blachly Claim 1]), wherein the movement trajectory is not limited to an area covered by the parameter adjustment control on the touch screen (the action module 240 determines an action based on the radius distance of the radial slide gesture 350. For example, the action module 240 selects a first, second, or third action, 370, 380, or 390 respectively, when the radius distance is within a particular range corresponding to one of those actions [Blachly, 7:50-55, FIG. 3]; Examiner's Note: as illustrated in FIG. 3, the movement is not limited by the parameter control, but to further controls on the touch screen), and wherein the final disengagement position is a position before the external touch operation leaves the touch screen along the movement trajectory (the gesture module 230 detects a completion or termination of a gesture based on the user releasing their finger from a touchscreen display [Blachly, 7:5-7]); and
a parameter adjustment module configured to adjust the parameter adjustment control to a final parameter value according to the initial touch position, the final disengagement position, and the movement trajectory (in response to detecting the second plurality of continuous touch positions immediately following the first plurality of continuous touch positions, adjusting a parameter of the media related operation that was invoked in response to detecting the first plurality of continuous touch positions [Blachly, Claim 1]).

Blachly does not teach vehicle-mounted touch screen; vehicle touch screen.
However, Niazi teaches vehicle-mounted touch screen; vehicle touch screen (steering wheel comprising a flat touch-sensitive electronic screen that also serves the function of a graphic user interface to control vehicle functions [Niazi, 0001]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of Blachly to include the vehicle touchscreen feature of Niazi.
One would have been motivated to make this modification in view of the fact that none of the claims add any detail, whatsoever, describing the operations of any vehicle, and, as such, this limitation is being interpreted merely as an intended use (if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction [MPEP 2111.02, II.]).  Further, a touch screen interface can and has been adapted to many types of computer systems, including handhelds (such as phones), tablets, laptops, desktops, and even vehicles.  Touchscreen technology serves mostly as an input device that can duplicate similar inputs from a mouse or trackpad.

Claim 9:  The combination of Blachly and Niazi, teaches the vehicle-mounted touch screen of claim 6.  Blachly further teaches wherein the shape of the parameter adjustment control comprises one or more of a circle with a complete circumference, a circle with an incomplete circumference, a ring with a complete circumference, and a ring with an incomplete circumference (concentric circles centered about the initial point can define boundaries for different ranges [Blachly, 7:62-64]; Examiner's Note: as illustrated in FIGS. 3, 5-7, etc.).

Claims 2 and 7, are rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015) and Niazi et al. (US 20180143754 A1, published: 5/24/2018), and in further view of Zhang et al. (US 20150370427 A1, published: 12/24/2015).
Claim 2:  The combination of Blachly and Niazi, teaches the method for parameter adjustment based on the vehicle touch screen of claim 1.  The combination of Blachly and Niazi, does not teach further comprising: calculating an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculating an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtaining an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculating a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determining the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory.
However, Zhang teaches further comprising: calculating an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculating an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtaining an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculating a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determining the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory (taking the calculation of the position of the UI element "often-used" as an example, with reference to the getRadian( ) interface in the table 2.2, first, the angle of the UI element position with respect to origin (such as, the lower right corner of the screen) is acquired firstly according to the block index value "2" of the valid region of the 2.sup.nd layer of response region corresponding to the UI element; then, with reference to the getPosition( ) interface in the table 2.2, x and y coordinates of the UI element position is calculated according to the preset radius and the angle of the 2.sup.nd layer of response region, whereby acquiring an exact position of the UI element. Assuming that the preset radius is r0 and the angle is .theta., it can be calculated that x coordinate of the UI element position is r0*cos .theta., and y coordinate is r0*sin .theta.. Herein, the preset radius of the 2.sup.nd layer of response region is a value interposed between r and R. In the same manner, the display positions of all the UI elements can be calculated and the respective UI elements can be presented in respective layers of the sector regions of the sector UI [Zhang, 0036].  If the angle belongs to a first angular range, for example [90.degree., 120.degree.), it may determine that the first block index value corresponding to the position upon click is 1 by searching the mapping relation table; if the angle belongs to a second angular range, for example [120.degree., 150.degree.), it may determine that the first block index value corresponding to the position upon click is 2 by searching the mapping relation table; if the angle belongs to a third angular range, for example [150.degree., 180.degree.], it may determine that a second block index value corresponding to the position upon click is 3 by searching the mapping relation table; and finally it may respond to the touch click event based on the second block index value [Zhang, 0049].  If the speed vector is in the first quadrant, then the slide direction would be toward the upper right; and if the speed vector is in the third quadrant, then the slide direction would be toward the lower left. The slide direction of the sliding action may be also determined based on a tangent value of the slide speed. The tangent value of the slide speed (i.e., vy/vx) may be used to calculate an angle according to an inverse trigonometric function, and the angle is in turn compared with a preset angle; or the tangent value of a preset angle may be calculated, and the tangent value of the preset angle is compared with the tangent value of the slide speed according to the monotonicity of a tangent function, whereby determining the slide direction [Zhang, 0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly and Niazi, to include the touched parameter position calculation feature of Zhang.
One would have been motivated to make this modification in an effort to accurately sense a touch input, and to compare said input with rendered graphics on a touchscreen.  Without including a means to map a touch input to a graphical position, many touch type inputs would not be possible.

Claim 7:  The combination of Blachly, and Niazi, teaches the vehicle-mounted touch screen of claim 6.  The combination of Blachly and Niazi, does not teach werein the parameter adjustment module is further configured to: calculate an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculate an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtain an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculate a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determine the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory.
However, Zhang teaches wherein the parameter adjustment module is further configured to: calculate an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculate an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtain an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculate a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determine the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory (taking the calculation of the position of the UI element "often-used" as an example, with reference to the getRadian( ) interface in the table 2.2, first, the angle of the UI element position with respect to origin (such as, the lower right corner of the screen) is acquired firstly according to the block index value "2" of the valid region of the 2.sup.nd layer of response region corresponding to the UI element; then, with reference to the getPosition( ) interface in the table 2.2, x and y coordinates of the UI element position is calculated according to the preset radius and the angle of the 2.sup.nd layer of response region, whereby acquiring an exact position of the UI element. Assuming that the preset radius is r0 and the angle is .theta., it can be calculated that x coordinate of the UI element position is r0*cos .theta., and y coordinate is r0*sin .theta.. Herein, the preset radius of the 2.sup.nd layer of response region is a value interposed between r and R. In the same manner, the display positions of all the UI elements can be calculated and the respective UI elements can be presented in respective layers of the sector regions of the sector UI [Zhang, 0036].  If the angle belongs to a first angular range, for example [90.degree., 120.degree.), it may determine that the first block index value corresponding to the position upon click is 1 by searching the mapping relation table; if the angle belongs to a second angular range, for example [120.degree., 150.degree.), it may determine that the first block index value corresponding to the position upon click is 2 by searching the mapping relation table; if the angle belongs to a third angular range, for example [150.degree., 180.degree.], it may determine that a second block index value corresponding to the position upon click is 3 by searching the mapping relation table; and finally it may respond to the touch click event based on the second block index value [Zhang, 0049].  If the speed vector is in the first quadrant, then the slide direction would be toward the upper right; and if the speed vector is in the third quadrant, then the slide direction would be toward the lower left. The slide direction of the sliding action may be also determined based on a tangent value of the slide speed. The tangent value of the slide speed (i.e., vy/vx) may be used to calculate an angle according to an inverse trigonometric function, and the angle is in turn compared with a preset angle; or the tangent value of a preset angle may be calculated, and the tangent value of the preset angle is compared with the tangent value of the slide speed according to the monotonicity of a tangent function, whereby determining the slide direction [Zhang, 0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly and Niazi, to include the touched parameter position calculation feature of Zhang.
One would have been motivated to make this modification in an effort to accurately sense a touch input, and to compare said input with rendered graphics on a touchscreen.  Without including a means to map a touch input to a graphical position, many touch type inputs would not be possible.

Claims 3 and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015), Niazi et al. (US 20180143754 A1, published: 5/24/2018), and Zhang et al. (US 20150370427 A1, published: 12/24/2015), and in further view of Baek (US 20170308225 A1, published: 10/26/2017).
Claim 3:  The combination of Blachly, Niazi, and Zhang, teaches the method for parameter adjustment based on the vehicle touch screen of claim 2.  The combination of Blachly, Niazi, and Zhang, does not teach further comprising indicating the intermediate parameter value by voice feedback.
However, Baek teaches further comprising indicating the intermediate parameter value by voice feedback (when a second gesture (e.g. a single-finger touch and drag down) 1011 is inputted onto the touch sensitive display 402, the electronic device 400 (e.g., the processor 401) may adjust (1012) the seek bar as shown in FIG. 10b (d), setting (or varying) for the screen a darker brightness value. For example, the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly, Niazi, and Zhang, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus a voice feedback adds accessibility to visually challenged users.

Claim 8:  The combination of Blachly, Niazi, and Zhang, teaches the vehicle-mounted touch screen of claim 7.  The combination of Blachly, Niazi, and Zhang, does not teach wherein the vehicle-mounted touch screen further includes a voice broadcast module for indicating the intermediate parameter value by voice feedback.
However, Baek teaches wherein the vehicle-mounted touch screen further includes a voice broadcast module for indicating the intermediate parameter value by voice feedback (when a second gesture (e.g. a single-finger touch and drag down) 1011 is inputted onto the touch sensitive display 402, the electronic device 400 (e.g., the processor 401) may adjust (1012) the seek bar as shown in FIG. 10b (d), setting (or varying) for the screen a darker brightness value. For example, the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly, Niazi, and Zhang, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus a voice feedback adds accessibility to visually challenged users.

Claims 5 and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015) and Niazi et al. (US 20180143754 A1, published: 5/24/2018), and in further view of Baek (US 20170308225 A1, published: 10/26/2017).
Claim 5:  The combination of Blachly and Niazi, teaches the method for parameter adjustment based on the vehicle touch screen of claim 1.  The combination of Blachly and Niazi, does not teach wherein the method further comprises indicating the final parameter value by voice feedback.
However, Baek teaches wherein the method further comprises indicating the final parameter value by voice feedback (the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly and Niazi, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus, a voice feedback adds accessibility to visually challenged users.

Claim 10:  The combination of Blachly and Niazi, teaches the vehicle-mounted touch screen of claim 6.  The combination of Blachly and Niazi, does not teach wherein the vehicle- mounted touch screen further includes a voice broadcast module for indicating the final parameter value by voice feedback.
However, Baek teaches wherein the vehicle- mounted touch screen further includes a voice broadcast module for indicating the final parameter value by voice feedback (the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly and Niazi, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus, a voice feedback adds accessibility to visually challenged users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015), in view of Zhang et al. (US 20150370427 A1, published: 12/24/2015).
Claim 12:  Blachly teaches the system of claim 11.  Blachly does not teach wherein the memory stores further instructions which, when executed by the processor, cause the processor to: calculate an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculate an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtain an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculate a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determine the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory.
However, Zhang teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to: calculate an initial angle value of a first angle formed by (i) a first line extending from a center of the parameter adjustment control to a preset reference point of the parameter adjustment control and (ii) a second line extending from the center of the parameter adjustment control to the initial touch position; calculate an intermediate angle value of a second angle formed by (i) a third line extending from the center of the parameter adjustment control to a touch location on the movement trajectory and (ii) the first line; obtain an intermediate parameter value for the parameter adjustment control based on the initial angle value, the intermediate angle value, and the movement trajectory; calculate a final angle value of a third angle formed by (i) a fourth line extending from the center of the parameter adjustment control to the final disengagement position and (ii) the first line; and determine the final parameter value for the parameter adjustment control based on the initial angle value, the final angle value, and the movement trajectory (taking the calculation of the position of the UI element "often-used" as an example, with reference to the getRadian( ) interface in the table 2.2, first, the angle of the UI element position with respect to origin (such as, the lower right corner of the screen) is acquired firstly according to the block index value "2" of the valid region of the 2.sup.nd layer of response region corresponding to the UI element; then, with reference to the getPosition( ) interface in the table 2.2, x and y coordinates of the UI element position is calculated according to the preset radius and the angle of the 2.sup.nd layer of response region, whereby acquiring an exact position of the UI element. Assuming that the preset radius is r0 and the angle is .theta., it can be calculated that x coordinate of the UI element position is r0*cos .theta., and y coordinate is r0*sin .theta.. Herein, the preset radius of the 2.sup.nd layer of response region is a value interposed between r and R. In the same manner, the display positions of all the UI elements can be calculated and the respective UI elements can be presented in respective layers of the sector regions of the sector UI [Zhang, 0036].  If the angle belongs to a first angular range, for example [90.degree., 120.degree.), it may determine that the first block index value corresponding to the position upon click is 1 by searching the mapping relation table; if the angle belongs to a second angular range, for example [120.degree., 150.degree.), it may determine that the first block index value corresponding to the position upon click is 2 by searching the mapping relation table; if the angle belongs to a third angular range, for example [150.degree., 180.degree.], it may determine that a second block index value corresponding to the position upon click is 3 by searching the mapping relation table; and finally it may respond to the touch click event based on the second block index value [Zhang, 0049].  If the speed vector is in the first quadrant, then the slide direction would be toward the upper right; and if the speed vector is in the third quadrant, then the slide direction would be toward the lower left. The slide direction of the sliding action may be also determined based on a tangent value of the slide speed. The tangent value of the slide speed (i.e., vy/vx) may be used to calculate an angle according to an inverse trigonometric function, and the angle is in turn compared with a preset angle; or the tangent value of a preset angle may be calculated, and the tangent value of the preset angle is compared with the tangent value of the slide speed according to the monotonicity of a tangent function, whereby determining the slide direction [Zhang, 0058]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the Blachly, to include the touched parameter position calculation feature of Zhang.
One would have been motivated to make this modification in an effort to accurately sense a touch input, and to compare said input with rendered graphics on a touchscreen.  Without including a means to map a touch input to a graphical position, many touch type inputs would not be possible.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015), and Zhang et al. (US 20150370427 A1, published: 12/24/2015), and in further view of Baek (US 20170308225 A1, published: 10/26/2017).
Claim 13:  The combination of Blachly and Zhang, teaches the system of claim 12.  The combination of Blachly and Zhang, does not teach wherein the memory stores further instructions which, when executed by the processor, cause the processor to indicate the intermediate parameter value by voice feedback.
However, Baek teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to indicate the intermediate parameter value by voice feedback (when a second gesture (e.g. a single-finger touch and drag down) 1011 is inputted onto the touch sensitive display 402, the electronic device 400 (e.g., the processor 401) may adjust (1012) the seek bar as shown in FIG. 10b (d), setting (or varying) for the screen a darker brightness value. For example, the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the combination of Blachly and Zhang, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus, a voice feedback adds accessibility to visually challenged users.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blachly et al. (US 10503264 B1, filed: 6/16/2015), and in further view of Baek (US 20170308225 A1, published: 10/26/2017).
Claim 15:  Blachly teaches the system of claim 11.  Blachly does not teach wherein the memory stores further instructions which, when executed by the processor, cause the processor to indicate the final parameter value by voice feedback.
However, Baek teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to indicate the final parameter value by voice feedback (the electronic device 400 (e.g., the processor 401) may vary the set brightness value by adjusting (1012) the seek bar and output a voice (e.g., state, "brightness 20%") to notify a user of the altered brightness value while setting (or varying) the screen brightness according to the varied set brightness value [Baek, 0146]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the touchscreen controlled radial menu invention of the Blachly, to include the voice feedback feature of Baek.
One would have been motivated to make this modification to include additional outputs to notify the user of an input.  The use of voice feedback in particular additionally enables those users with vision problems to hear a response.  Thus, a voice feedback adds accessibility to visually challenged users.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references include touchscreen radial controls:
Mouilleseaux et al. (US 20090327964 A1, published: 12/31/2009)
Eom et al. (US 20090183100 A1, published: 7/16/2009)
Linge (US 20130219340 A1, published: 8/22/2013)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145